 Case 2:21-cv-02652-SB-JDE Document 37 Filed 06/14/21 Page 1 of 5 Page ID #:715




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL


Case No.: 2:21-cv-02652-SB-JDEx                                 Date:    June 14, 2021


Title:    Linda Nehme v. Garfield Beach CVS LLC, et al.


Present: The Honorable        STANLEY BLUMENFELD, JR., U.S. District Judge
                   Victor Cruz                                        N/A
                   Deputy Clerk                                  Court Reporter

      Attorney(s) Present for Plaintiff(s):           Attorney(s) Present for Defendant(s):
                  None Appearing                                None Appearing

Proceedings:         ORDER DENYING MOTION TO REMAND (Dkt. No. 34-1)
                     AND GRANTING MOTION TO COMPEL ARBITRATION
                     (Dkt. No. 12)

         Defendants in this wrongful termination case removed Plaintiff’s suit from
  state court. Two of those Defendants, CVS Health Solutions, LLC and Garfield
  Beach CVS, LLC (collectively, CVS Defendants), now seek to compel Plaintiff’s
  claims into arbitration. Dkt. No. 12 (Arbitration Motion). Plaintiff filed an
  opposition to the Arbitration Motion, but in doing so focused primarily on arguing
  that this case should be remanded. Her sole argument against arbitration relies on
  a recently passed California law that does not apply to this case. Plaintiff’s
  subsequently filed motion to remand challenges whether the Court has subject
  matter jurisdiction.1 Dkt. No. 34-1 (Remand Motion). The Court finds diversity
  jurisdiction is proper here. Consequently, the Court denies the Remand Motion,
  grants the Arbitration Motion, and stays this case.

  1
   Plaintiff filed a motion to remand this case which was struck without prejudice
  due to deficiencies in the motion. Dkt. No. 30. She refiled it on May 17, 2021.

  CV-90 (12/02)                       CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                                1
Case 2:21-cv-02652-SB-JDE Document 37 Filed 06/14/21 Page 2 of 5 Page ID #:716




                                  BACKGROUND

       Plaintiff was employed by CVS beginning in 2008. Dkt. No. 1-1 (First
Amended Complaint) (FAC) ¶ 15. For roughly seven years, she worked at a CVS
store in Tarzana, California. FAC ¶ 16. She would later go on to work at other
CVS stores, including ones in North Hollywood, Sherman Oaks, and Encino,
before returning to the Tarzana location. FAC ¶¶ 25, 38-39, 53. Plaintiff claims
that, while employed by CVS, she was repeatedly subjected to harassing behavior
from CVS managers and other employees. FAC ¶¶ 26-57. On September 12,
2019, CVS terminated Plaintiff’s employment. FAC ¶ 62. More than a year later,
Plaintiff brought suit in state court.

        In October 2014, CVS implemented an optional Arbitration of Workplace
Legal Disputes Policy (the Policy) which was introduced “to all non-union
employees, including pharmacy employees, through a training module entitled
‘Arbitration of Workplace Legal Disputes’” (the Training). Dkt. No. 16 (Williams
Decl.) ¶ 7. Plaintiff completed the Training on November 14, 2014. Id. ¶ 9. In so
doing, she acknowledged by electronic signature that “[she] carefully read the
[Policy],” including the specific manner in which she could opt out of the
arbitration agreement, “underst[ood] that [the Policy] applie[d] to [her],” and
acknowledged “that [her] click of the ‘Yes’ button create[d] an electronic signature
that is legally binding.” Dkt. No. 16-1 (Williams Decl., Ex. 1) at 10. The evidence
reflects that Plaintiff reviewed the Policy and agreed to its terms. She does not
report ever opting out or attempting to opt out, 2 which is consistent with CVS’s
records. See Williams Decl. ¶ 14 (noting that Plaintiff did not opt out).

                               REMAND MOTION

      Before addressing the merits of the Arbitration Motion, the Court must
determine whether remand is proper in this case.

       A defendant may remove a civil action from state to federal court so long as
jurisdiction originally would lie in federal court. 28 U.S.C. § 1441(a). If removal
is based on diversity jurisdiction, id. § 1441(b), the removing defendant must prove
complete diversity of citizenship among the parties and that the amount in

2
  Plaintiff implicitly acknowledges that she never elected to opt out, as she states
that “[her] opposition shall serve as Plaintiff’s notice to Defendants of her desire to
‘opt out.’” Dkt. No. 23 (Opp.) at 3. That option is not now available to Plaintiff.

 CV-90 (12/02)                   CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                           2
Case 2:21-cv-02652-SB-JDE Document 37 Filed 06/14/21 Page 3 of 5 Page ID #:717




controversy exceeds $75,000. 28 U.S.C. § 1332. The removing party bears the
burden of proof. Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006)
(noting the “near-canonical rule that the burden on removal rests with the
removing defendant”). Here, once Defendants removed this case and filed their
Arbitration Motion, Plaintiff sought to have the case remanded to state court. She
contends that diversity jurisdiction does not exist (1) because Defendants have
failed to show complete diversity and (2) because they have failed to establish that
the amount in controversy exceeds $75,000.

       First, Plaintiff argues that—in her original pleading—she “alleged that
Garfield Beach CVS, LLC is a California Corporation.” Remand Mot. at 3. But
the notice of removal (NOR) (Dkt. No. 1) establishes that all Defendants are Rhode
Island citizens. Id. ¶¶ 3-5, 16-28; see Ehrman v. Cox Commc’ns, Inc., 932 F.3d
1223, 1227 (9th Cir. 2019) (a removing defendant’s allegations of citizenship may
be based on “information and belief” and “need not contain evidentiary
submissions”); see also Coronel v. Ford Motor Co., 2020 WL 550690, at *2 (C.D.
Cal. Feb. 4, 2020) (“absent a factual challenge, allegations that the plaintiff is a
citizen” of a given state “are sufficient”). Plaintiff offers no contrary evidence; her
description of the parties in her pleading does not dictate the citizenship of those
parties. In the absence of any factual challenge, Defendants have satisfied their
burden to establish diversity on removal.

       Plaintiff next challenges Defendants’ ability to demonstrate that the amount
in controversy exceeds $75,000. Her only argument here is that she never made
any such demand and that her attorney’s fees have not yet risen to that amount.
Remand Mot. at 2. But as Defendants point out, Plaintiff seeks lost wages as part
of her recovery. On average, Plaintiff made $772/week. Dkt. No. 4 ¶ 3. As
Plaintiff’s employment ended in September 2019, she will have already accrued 93
weeks’ worth of potential damages in lost wages—a total of $71,796—by the time
her motion to remand this case is set to be heard. With the potential addition of
attorney’s fees and claimed emotional distress damages, the amount in controversy
clearly exceeds $75,000.

      As complete diversity is established and the amount in controversy exceeds
$75,000, Plaintiff’s Remand Motion is DENIED.




 CV-90 (12/02)                   CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                           3
Case 2:21-cv-02652-SB-JDE Document 37 Filed 06/14/21 Page 4 of 5 Page ID #:718




                             ARBITRATION MOTION

      Having determined that jurisdiction is proper and remand inappropriate, the
question now is whether Plaintiff’s wrongful termination claims in this suit are
properly the subject of arbitration.

          A.     Legal Standard

       Under the Federal Arbitration Act (FAA), 9 U.S.C. §§ 1, et seq., any party
bound to an arbitration agreement that falls within the scope of the FAA may bring
a motion in federal district court to compel arbitration and stay the proceeding
pending resolution of the arbitration. 9 U.S.C. §§ 3, 4. The FAA requires courts to
compel arbitration of issues covered by the arbitration agreement. Dean Witter
Reynolds, Inc., v. Byrd, 470 U.S. 213, 218 (1985). The district court’s role is
limited to determining whether a valid agreement to arbitrate exists and whether
the agreement encompasses the dispute at issue. Chiron Corp. v. Ortho Diagnostic
Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). While there is a presumption that
courts will decide which issues are arbitrable, when there is clear and unmistakable
evidence that the parties agreed to arbitrate threshold questions of arbitrability, that
presumption is overcome. Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 69
(2010).

          B.     Analysis

       There is no question based on the record before the Court that Plaintiff
agreed to be bound by the Policy, which itself is a valid arbitration agreement.
What’s more, the Policy plainly covers the dispute here. See Dkt. No. 16-3 (CVS
Health Colleague Guide to Arbitration and Policy) (“Covered Claims are any and
all legal claims, disputes or controversies . . . that an Employee may have, now or
in the future, against CVS Health, its parents, subsidiaries, successors or affiliates,
or one of its employees or agents, arising out of or related to the Employee’s
employment with CVS Health or the termination of the Employee’s
employment.”).

      Plaintiff does not argue that the Policy is either substantively or procedurally
unconscionable. Instead, she contends that it violates public policy. Opp. at 2.
She cites a California state bill (Assembly Bill 51, later Labor Code section 432.6)
that was signed into law in October 2019. Plaintiff argues that the law “prohibits
employers from using ‘an agreement that requires an employee to opt out of a
waiver or take any affirmative action in order to preserve their rights.’” Id. But

 CV-90 (12/02)                    CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                            4
Case 2:21-cv-02652-SB-JDE Document 37 Filed 06/14/21 Page 5 of 5 Page ID #:719




even if the statute had this effect (a question the Court need not decide here),
Plaintiff is not covered under the plain terms of the law. She agreed to be bound
by the Policy in 2014, and the law applies only to “contracts for employment
entered into, modified, or extended on or after January 1, 2020.” Cal. Lab. Code
§ 432.6(h). Plaintiff’s employment was terminated before this law was in effect—
and before the Assembly Bill was even signed—so her argument fails. There are
other reasons section 432.6 appears not to apply to this case (e.g., the law does not
invalidate arbitration agreements otherwise valid under the FAA, see id. at
§ 432.6(f)), and Plaintiff has not argued otherwise.

       The Court finds Plaintiff is bound to arbitrate her claims against the CVS
Defendants. The Arbitration Motion is GRANTED, and this case is STAYED
pending the outcome of arbitration. The parties are directed to file an arbitration
status report with the Court no later than September 17, 2021.




 CV-90 (12/02)                   CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                           5
